department of the treasury internal_revenue_service washington d c nov s tax_exempt_and_government_entities_division uniform issue list tobi ik ier kkk o i otk kkk kek a1 ce s yo legend taxpayer ira x kereekkekrekkkrkie khaki her ereresekrearir reet kkk ik i rekmkhkeekekrrererereerrereakka ikk ii ik amount a whekekerkkkeekkreerieker dear khkkkkkkhkkkk this is in response to your request dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer represents that she received a distribution from ira x totaling amount a taxpayer asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to issues surrounding her kitchen remodeling which impaired her ability to accomplish a timely rollover taxpayer further represents that amount a has not been used for any other purpose taxpayer was remodeling her home and withdrew funds from her ira in anticipation of additional costs from the project when she realized that she did not need the funds and formed the intent to return them into the ira the 60-day period had passed based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount a page sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code the service has the authority to waive the 60-day rollover requirement for a in essence taxpayer made a short distribution from an ira where the individual failed to compete a rollover to another ira within the 60-day rollover period but was prevented from doing so because of one of the factors enumerated in revproc_2003_16 r b date which include errors committed by a financial_institution death disability hospitalization incarceration and or postal error in this instance taxpayer has not presented any evidence to the service as to how any of the above factors prevented her from timely rolling over amount a into ira x page term_loan when she withdrew amount a from ira x risk that she would not be able to timely replenish amount a in doing so taxpayer assumed the accordingly the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount a from ira x this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact d - at - _ please address all correspondence to se t ep ra t2 sincerely yours dove donzell employee_plans technical group te tte whe hn manager enclosures deleted copy of ruling letter notice of intention to disclose
